Exhibit 10.67

 

April 1, 2004

 

Ms. Marita Zuraitis

5136 Elder Road

Hydes, MD 21082

 

Dear Marita:

 

I am pleased to confirm our offer for you to join the Citizens and Hanover
insurance companies as President, Property & Casualty Operations. The terms of
your offer are as follows:

 

1. Effective on your first day, your salary will be payable in biweekly
installments of approximately $19,230.77, which annualizes to $500,000. Your
first performance review will be April 2005 with salary adjustments, if any,
commencing as of that date.

 

2. You will participate in the 2004 Annual Incentive Compensation Program (IC)
at a target of 90% of your 2004 year-end base salary with a multiplier potential
of x2 (with a guaranteed minimum bonus for 2004 of $225,000). We will not
prorate this award based on your employment date. The target goals shall be
established in accordance with the Allmerica Financial Corporation Short-Term
Incentive Plan. Any IC payment is contingent upon you being employed at
Allmerica at the time the payment is made and is subject to the terms of the
program.

 

3. You will receive a $250,000 gross hire-on bonus payable to you within your
first pay period. Should you voluntarily leave the company within one (1) year
of employment, you agree to repay the bonus paid by the company on the following
schedule:

 

    Less than 3 months:   100% of bonus             Four to Six months:   75% of
bonus             Seven to Nine months:   50% of bonus             Ten to Twelve
months:   25% of bonus        

 

4. You will be granted 6,452 shares of AFC restricted stock on your first date
of employment (“Employment Date”). These shares of restricted stock have a 3
year restriction; 3 years from your Employment Date, the restriction will lapse
and the shares will fully vest as long as you are still employed with Allmerica.
Additionally, you will be granted 100,000 stock options and 13,000 performance
based shares of restricted stock on your Employment Date. The strike price of
the stock options will be the price of AFC stock at the close of business on
your Employment Date. Stock options vest over a 3 year period, 25% after one
year of employment, an additional 25% after two years of employment and an
additional 50% after three years of employment. The performance-based shares
will vest after three years of active employment, and the number of



--------------------------------------------------------------------------------

Ms. Marita Zuraitis

Page 2

 

shares you receive will be based on a three year ROE target. Subject to the
three year active employment requirement, vesting of all 13,000 shares will
occur if the ROE target of 12% is met for 2006. The granting of all shares of
restricted stock and stock options is subject to the approval of the
Compensation Committee of the Board of Directors and the terms and conditions of
the Allmerica Financial Corporation Long-Term Stock Incentive Plan (the “Stock
Incentive Plan”), and as otherwise specified in the grants. Consideration will
also be given to you when stock options are awarded in 2005, in which case it is
expected that the value of your Long Term Incentive Award would be targeted at
160% of your year-end base salary.

 

5. You will be eligible to participate in Allmerica Financial’s benefit program,
including, but not limited to, Group Medical, Dental, Life, Short and Long Term
Disability Insurance, 401(k) Matched Savings Plan and Cash Balance Pension Plan,
in accordance with the eligibility and entrance date requirements for each plan.

 

6. You will be eligible to earn five (5) weeks vacation annually.

 

7. You will be eligible to receive relocation assistance under the current
Allmerica Relocation program. A copy of the program is enclosed for your
information. In order to execute this benefit, it is necessary that you sign and
return the enclosed Relocation Expense Agreement.

 

8. As a condition of employment, all employees will be paid through Electronic
Funds Transfer (EFT). You may elect to distribute your pay into one or more
accounts. Please bring a voided check from your bank account to arrange for EFT.

 

9. Under the Federal Immigration Law, you will be required to complete an I-9
form verifying your employment eligibility in the United States.

 

10. If your employment is involuntarily terminated without Cause within twelve
(12) months from your (“Employment Date”) as a direct result of a Change in
Control of Allmerica Financial Corporation (“AFC”) or a merger or acquisition of
The Hanover Insurance Company, then upon the execution of a severance agreement
and release in a form acceptable to the Company (which shall include a
confidentiality agreement and a non-solicit/non-hire provision consistent with
paragraph 11 below) (the “Severance Agreement”), you shall be eligible for
severance compensation equal to 2x your then current annualized base salary. At
such time as the Compensation Committee adopts a new Change in Control plan
applicable to the then current executive officers of the Company, you will be
recommended to participate in that plan on a basis appropriate for your position
with the Company. In addition, if within twelve (12) months from your first day
of employment, Frederick H. Eppinger, Jr. is no longer President and Chief
Executive Officer of AFC and within six (6) months from the date of such event
(i) your employment is involuntarily terminated without Cause, or (ii) your
Current Base Salary and bonus opportunity (expressed as a target percentage of
your Current Base Salary) is reduced, or (iii) your duties and responsibilities
change, without your consent, and such changes are effectively a demotion and
material diminishment in the scope of your responsibilities from those at both
time of hire and immediately prior to such event, then you may terminate your
employment with us and be eligible to receive severance compensation equal to 2x
your Current Base Salary upon the execution of the Severance Agreement. In the
event you believe the provisions under clauses (ii) and (iii) in the immediately
preceding sentence are triggered, you must first give us written notice within
(10) business days of the occurrence of such triggering event of your intent to
terminate, the basis claimed therefor and a proposed termination date 30 days
thereafter. The Company shall have the right to cure within 15 days of receipt
of notice. “Cause” and “Change in Control” shall have the meanings assigned to
them in the Stock Incentive Plan. Notwithstanding this provision and other
provisions of this offer letter, your employment with the Company will be on an
at-will basis.



--------------------------------------------------------------------------------

Ms. Marita Zuraitis

Page 3

 

11. Finally, as a condition of your hiring and continued employment thereafter,
you agree that you will not, directly or indirectly, during the term of your
employment with the Company and for a period of one year thereafter, hire,
solicit, entice away or in any way interfere with the Company’s relationship
with, any of its policyholders, customers, clients, agents, vendors, officers or
employees, or in any way participate with, assist or encourage a third party to
do so. We understand that there are no impediments such as non-solicitation or
non-competition arrangements which would impede your ability to carry out your
contemplated responsibilities with the Company.

 

Congratulations, Marita! I am truly excited that you are joining our Property
and Casualty operation! Please do not hesitate to call me at (508) 855-2600, if
you have any questions.

 

Sincerely,

 

/s/ Frederick H. Eppinger, Jr.

--------------------------------------------------------------------------------

Frederick H. Eppinger, Jr. President & Chief Executive Officer

 

The foregoing terms and conditions of employment are hereby agreed to and
accepted:

 

/s/Marita Zuraitis

--------------------------------------------------------------------------------

 

04-05-04

 

    Marita Zuraitis   Date    